Citation Nr: 0702926	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-10 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for allergic 
rhinitis/sinusitis.

6.  Entitlement to an initial evaluation in excess of 
10 percent for depressive disorder.

7.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of anterior wedging of vertebral 
body and thoracolumbar spondylosis.

8.  Entitlement to an initial compensable evaluation for 
degenerative changes of the right hip.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 2000 to July 
2003.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In the veteran's VA Form 9, Appeal to the Board, he requested 
a hearing before the Board; however, he subsequently withdrew 
his hearing request in writing.  Therefore, there is no 
hearing request pending at this time.  38 C.F.R. § 20.704(e) 
(2006).

While the veteran has raised the issue of entitlement to 
service connection for insomnia, it does not appear that this 
matter has been addressed by the agency of original 
jurisdiction.  As such, the matter is referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for 
rhinitis/sinusitis, entitlement to an initial evaluation in 
excess of 10 percent for depressive disorder, entitlement to 
an initial evaluation in excess of 10 percent for residuals 
of anterior wedging of vertebral body and thoracolumbar 
spondylosis, and entitlement to an initial compensable 
evaluation for degenerative changes of the right hip, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a current disability 
manifested by chest pain.

2.  There is no competent evidence of a left knee disability.

3.  There is no competent evidence of a right foot 
disability.

4.  There is no competent evidence of a left hip disability.


CONCLUSIONS OF LAW

1.  A disability manifested by chest pain was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

3.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).

4.  A left hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a July 2003 letter, which was issued before initial 
consideration of the claims on appeal.  VA informed the 
veteran that it would make reasonable efforts to help him 
obtain the evidence necessary to substantiate his claims, but 
that he must provide enough information so that VA could 
request any relevant records.  VA notified the veteran that 
it would obtain any pertinent evidence held by any federal 
agency.  The veteran was also informed of the types of 
evidence needed in a claim for service connection.  Finally, 
he was essentially told to submit any evidence he had in his 
possession.  Specifically, VA requested that if the veteran 
had military medical records in his possession, he should 
submit them to VA.  Also, it told him that he was responsible 
for making sure that VA received any records not held by a 
federal government agency.  

During the course of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
notice to the veteran did not include the type of evidence 
necessary to establish a disability rating or effective date 
once service connection is awarded; however, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision on these claims.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Specifically, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.  

In connection with the duty to assist, VA has provided the 
veteran with medical examinations in connection with his 
claims.  The claims file contains the veteran's service 
medical records and records of VA and private treatment since 
separation from service.  The veteran has submitted private 
medical records.  He submitted private records after the 
issuance of the most recent supplemental statement of the 
case and waived initial consideration of this evidence by the 
RO (although it is noted that the records he submitted are 
duplicative of records submitted prior to the issuance of the 
most recent supplemental statement of the case).  See 
38 C.F.R. § 20.1304(c) (2006).  The Board is not aware of any 
outstanding records pertinent to the veteran's claims.

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

The veteran asserts that he developed sinusitis, chest pain, 
left knee pain, right foot pain, and left hip pain while in 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Chest pain

The service medical records show one report of chest pain in 
March 2001.  A 2003 report of medical examination shows that 
clinical evaluations of the veteran's heart, lungs and chest, 
and vascular system were normal.  The veteran reported having 
had shortness of breath in the past at that time.  The August 
2003 VA examination report shows that examination of the 
cardiovascular system was normal, and the veteran had normal 
blood pressure.  There was no diagnosis as a result of the 
veteran's report of chest pain.

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a); see also Sanchez-Benitez 
v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, a veteran cannot 
satisfy the basic VA compensation statutes).  Here, the 
veteran has not brought forth competent evidence of a 
disability manifested by chest pain that is the result of 
disease or injury in service.  Therefore, without competent 
evidence of a current "disability" related to, or 
underlying, the veteran's symptoms of chest pain, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While 
the veteran has stated he has chest pain that began during 
service, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for chest pain, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.

B.  Left knee, right foot, and left hip disabilities

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for left knee, right foot, and 
left hip disabilities.  The service medical records do not 
show the veteran having sustained injuries to the left knee, 
right foot, or left hip.  Additionally, they are silent for 
any disease associated with those areas.  A 2003 report of 
medical examination shows that the veteran's lower 
extremities, feet, and musculoskeletal system were all normal 
clinically.  When these joints were specifically examined in 
August 2003, the examiner specifically noted there was no 
evidence of current disabilities associated with the left 
hip, the left knee, and the right foot.  Without competent 
evidence of current disabilities, service connection cannot 
be granted.  See Brammer, 3 Vet. App. at 225; Rabideau, 
2 Vet. App. at 143-44.  While the veteran has stated that he 
has current disabilities associated with these joints, he is 
not competent to make that assertion, as that requires a 
medical opinion.  See Espiritu, 2 Vet. App. at 494.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for left knee, right foot, and left 
hip disabilities, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for chest pain is denied.

Service connection for a left knee disability is denied.

Service connection for a right foot disability is denied.

Service connection for a left hip disability is denied.


REMAND

While problems with rhinitis or sinusitis were not noted on 
the veteran's examination prior to entrance into service, the 
veteran was treated on numerous occasions during service for 
problems relating to his nose, sinuses, and lungs.  In March 
2001, the veteran was sent for examination to rule out a 
sinus abnormality.  The examiner indicated that the veteran 
had pain in the frontal sinus and that he had a history of 
chronic sinusitis prior to military service.  X-ray findings 
included opacification of the left maxillary sinus, which 
could represent chronic sinusitis.  Sinus problems were not 
shown on the veteran's March 2003 examination prior 
separation.    

In July 2003, the veteran submitted a claim for entitlement 
to service connection for sinus problems.  The veteran was 
diagnosed with chronic sinusitis on VA general examination in 
August 2003, however, on a separate August 2003 VA 
examination specific to the nose and sinuses it was found 
that the problem originated in the turbinates of the nose.  
The diagnosis was acute allergic rhinitis, with X-rays 
negative for sinusitis.  

In July 2004, the RO denied service connection for rhinitis 
(claimed as a sinus problem).  The bases for the denial were 
that that the veteran's inservice problems with rhinitis pre-
dated service and were not aggravated by service, and that 
the August 2003 examination was negative for sinusitis and 
was therefore not evidence showing his condition permanently 
worsened as a result of service.  Thereafter, in April 2005, 
the veteran was again assessed with sinusitis. 

The Board finds that the evidence of record is unclear as to 
whether or not the veteran has currently has a chronic 
condition (be it rhinitis or sinusitis) that either began in 
or was aggravated by service.  A new examination is 
warranted.  Prior to any examination, any outstanding records 
of pertinent medical treatment should be obtained.

With regard to the veteran's claims for higher ratings, 
review of the record reveals that the veteran has never been 
provided with proper VCAA notice.  Specifically, the veteran 
was never sent any letter informing him of the type of 
evidence necessary to show that his claims for higher 
ratings should be granted.  As noted above, the Court in 
Dingess/Hartman held that the VCAA notice requirements apply 
to all five elements of a service connection claim - 
including the degree of disability and the effective date of 
the disability.  As a result, these matters must be 
remanded.  The RO should take this opportunity to ensure VA 
adequately complies with the duty to notify and assist as 
required under the VCAA, especially in light of 
Dingess/Hartman, supra.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claims of entitlement 
to an initial evaluation in excess of 
10 percent for depressive disorder, 
entitlement to an initial evaluation in 
excess of 10 percent for residuals of 
anterior wedging of vertebral body and 
thoracolumbar spondylosis, and 
entitlement to an initial compensable 
evaluation for degenerative changes of 
the right hip, which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent case law.  

2.  Obtain any pertinent records of 
treatment for nasal or sinus problems 
from 2003 to the present.  

3.  After any outstanding records are 
added to the claims file (to the extent 
available), and the veteran has had 
sufficient time to provide any response 
to the VCAA notification letter, the RO 
should schedule the veteran for an 
appropriate examination to determine the 
nature and likely etiology of any current 
disorder involving the sinuses or nasal 
passages.  The examiner should review the 
veteran's claims folder, noting all 
pertinent records of treatment for nasal 
and sinus problems, as well as references 
to pre-service treatment for such 
conditions.  For any chronic nasal or 
sinus condition currently diagnosed, the 
examiner should answer the following:

(A)	Is it at least as likely as not that 
such disorder had its inception during 
service?

(B)	Did any such disorder pre-date 
service?  If so, did it grow more 
severe during service?  If so, was the 
increase in severity the result of 
natural progression of the condition?

A complete rationale for any opinion must 
be provided.  If the examiner is unable 
to present any opinion without resorting 
to speculation, it must be so noted.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues remaining on appeal.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


